 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMissouri Portland Cement Company and Local 438,United Cement, Lime, Gypsum and AlliedWorkers International Union, Division of Inter-national Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers & HelpersAFL-CIO-CLC. Cases 14-CA-17579 and 14-CA-178l222 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 30 May 1986 Administrative Law JudgeRichard L. Denison issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings, andconclusions only to the extent consistent with thisDecision and Order.The pertinent facts are not in dispute. The Re-spondent manufactures and distributes cement andrelated products and has had a collective-bargain-ing relationship with the Union since 1963. Themost recent contract expired on 1 May 1984.1 Ne-gotiations to reach a new agreement failed and on15 June the employees went out on strike. The Re-spondent hired permanent replacements for thestriking employees and on 29 June implemented itsfmal offer. On 6 August the Union, on behalf ofthe strikers, made an unconditional offer to returnto work, and the striking employees were placedon a preferential hiring list.As part of its final offer, the Respondentchanged the provisions of the expired agreementdefining who may represent employees at griev-ance meetings. Article III, section 1, of the expiredagreement2 stated:In matters arising out of the application andinterpretation of this Agreement, the JoppaPlant employees shall be represented by acommittee of the President and Vice Presidentof the Local and four (4) active employees ofthe Joppa Plant. Cave-In-Rock employeesshall be represented by a committee of thePresident of the Local and two (2) active em-ployees of the Cave-In-Rock quarry.1 Unless stated otherwise all dates are in 1984.2 Hereinafter referred to as the 1984 agreement.In article 3, section 1, of the Respondent's finaloffer this language was changed as follows:In matters- arising out of the application andinterpretation of this Agreement, the JoppaPlant employees shall be represented by acommittee of five (5) active employees of theJoppa Plant. Cave-In-Rock employees shall berepresented by a committee of two (2) activeemployees of the Cave-In-Rock Quarry.Thus, the Respondent's final offer required thatall representatives be "active employees," deletingthe specific inclusion of the union president andvice president.According to article 3, section 4, of the finaloffer, representatives are to be compensated "attheir regular classified hourly wage rates for sched-uled time lost while attending" the grievance meet-ings. Article III, section 4, of the 1984 agreementdid not include the word "classified" but otherwisewas identical to the final offer.Article XV, section 3, of the 1984 agreementprovided for a Joint Safety and Health Committee"consisting of four members, two appointed by theCompany and two appointed by the local union."Article XV, section 3, also stated that time spent inconnection with the work of the committee was tobe "compensated at the employee's regularstraight-time hourly wage rate." The Respondent'sfmal offer at article 14, section 3, includes identicalprovisions.On 15 November the Respondent began to denythe Union's requests to have the unit employees'designated representative, Union President Beck,meet with the Respondent's representative to proc-ess grievances prior to step 3 of the grievance pro-cedure.3 The Respondent also, on 15 November1984, announced its refusal to meet with the em-ployees' designated representatives to the JointSafety and Health Committee, Union PresidentBeck, and Vice President Barnhill. The Respondentjustified these refusals by claiming that Beck andBarnhill were not active employees as required bythe implemented final offer language in articles 3and 4 and therefore were not eligible to representemployees in grievance and safety and health mat-ters. The Respondent explained that by "active" itmeant employees currently on its payroll. Underthe Respondent's interpretation, Beck and Barnhill,3 The Respondent agreed to meet with Union President Beck at thethird stage of the grievance process because the final offer carried overthe 1984 agreement's language and specifically provided for an official ofthe Union to be present at that stage.284 NLRB No. 60 MISSOURI PORTLAND CEMENT CO.433who were on the preferential hiring list, were not"active."4The judge found that the Respondent's imple-mentation of its fmal offer was lawful because therewas no allegation that the Respondent violatedSection 8(a)(5) of the Act. The judge also foundthat because the Union made an unconditional offerto go back to work, it was bound by the provisionsof the final offer. The judge treated the issue as amatter of contract interpretation and agreed withthe Respondent in finding that "active" meant em-ployees currently on the payroll. The judge con-cluded that the references to regular straight-timerate and regular classified hourly rate as the meas-ures of compensation due employee representativesindicated that only currently working employeeswere to serve on the committees. Accordingly, thejudge found that no 8(a)(1) violation resulted fromthe Respondent's refusal to meet with the unionpresident as the Union's designated representativefor processing grievances or from the refusal tomeet with the union president and vice president asthe Union's designated representative to the JointSafety and Health Committee.The General Counsel argues that the judgeavoided addressing the central legal issue in dis-pute•whether the Respondent unlawfully contra-vened the Union's statutory right to designate itsrepresentatives•by concluding that the Respond-ent's implementation of its final offer was lawfulmerely because there was no 8(a)(5) violation al-leged. We agree with the General Counsel. Therewas no need to establish an 8(a)(5) violation inorder to fmd that the Respondent violated Section8(a)(1) through its refusal to meet with the employ-ees' representatives for grievance resolutions andparticipation in the Joint Safety and Health Com-mittee.5Section 7 of the Act encompasses the right ofemployees, acting through their union, freely toselect their representatives for the processing ofgrievances and discussion of workplace matterssuch as those handled by the Joint Safety andHealth Committee.6 Although a party lawfully4 Although the provisions relating to the Joint Safety and Health Com-mittee did not contain the "active" employee language, the Respondentrelied on the fact that the employee representatives were to be compen-sated at their "regular straight-time hourly rate" as evidence that onlyemployees currently on its payroll were eligible to serve on the commit-tee.The Respondent contended before the judge that it had bargained toimpasse on its final contract offer and that it was entitled to implementthe restrictions on the Union's representatives as part of that final offer.As we explain at fn. 13, infra, that defense is without merit because theidentity of a party's bargaining representative is not a mandatory subjectof bargaining, and the Respondent was therefore not free either to insiston it to impasse or to implement it.Native Textiles, 246 NLRB 228, 229 (1979).may, under certain circumstances, refuse to meetwith another party's bargaining representatives, theparty making such a refusal must establish that therepresentatives with whom it refuses to meet havecreated by their own actions an atmosphere of suchill will that good-faith bargaining is virtually im-possible or that their participation in bargainingotherwise represents a clear and present danger tothe bargaining process.7 The circumstances justify-ing a refusal to meet with particular representativesare, therefore, quite restricted. No such circum-stances are present in the instant case. Instead, theRespondent simply predicated its refusal on its al-leged right to do as it wished pursuant to its collec-tive-bargaining proposals on which, according toits claim, it had previously bargained to impasse.Thus, the evidence establishes that the Respond-ent, without showing that it came within any of therecognized exceptions, restricted the class of per-sons from whom the Union could select grievanceand safety and health representatives, and the Re-spondent thereby interfered with the employees'Section 7 right to select their own bargaining rep-resentatives.8 Such an infringement on this Section7 right would be lawful only if the Union clearlyand unmistakably waived the right.† No suchwaiver was established in this case.Certainly, the bargaining history of the partiesdoes not indicate that the Union waived its statuto-ry right to designate its representatives. In fact,during the negotiations, the Union objected to theproposed changes in the representation provi-sions." Nor can the Union's unconditional offer to7 Sahara Datsun, 278 NLRB 1044 (1986) (employer was not requiredto negotiate with the union bargaining representative where that repre-sentative disparaged the respondent's reputation and made published alle-gations of a highly personal nature against the respondent's owners, someof whom were likely to participate in the bargaining negotiations; suchconduct was deemed to create an atmosphere of ill will that made good-faith bargaining virtually impossible); Fitzsimmons Mfg. Co., 251 NLRB375, 379 (1980) (employer not obligated to meet with union representa-tive who, without provocation, physically assaulted the respondent's per-sonnel director during a grievance meeting, since this created ill willmaking good-faith bargaining with the representative virtually impossi-ble); Electrical Workers IBEW Local 1212 v. NLRB, 557 F.2d 995, 998-1000 (2d Cir. 1977), enfg. 226 NLRB 537 (1976) (applying "clear andpresent danger" standard, finds employer not obligated to bargam withunion team that included representatives from a labor organization thatdid not represent the unit employees and that would acquire confidentialproprietary information during bargaining that might be transmitted tocompetitors whose employees that labor organization did represent).See Shell Oil Co., 93 NLRB 161 (1951).9 See Metropolitan Edison v. NLRB, 460 U.S. 693, 708 (1983); GroundBreakers, Inc., 280 NLRB 146 (1986); Native Textiles, supra, 246 NLRB at229.79 The exact extent of the negotiations over the proposed changes isunclear, but it appears that discussion over the deletion of the union offi-cials from the representation provision was brief and that there was nodiscussion at all of the application of the "active" qualifier to persons onthe preferential hire list. What is clear is that the Union never agreed tothe restrictions on its right to select its grievance and health representa-tives. 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreturn to work, without more, be construed as awaiver of this statutory right. That offer merelyserved notice that the strike had ended and that theemployees were willing to return to work underthe changes in the terms and conditions of employ-ment brought about by the Respondent's imple-mentation of its final offer. It did not indicate thatthe Union accepted the changes included in thefmal offer that limit the Union's statutory right toselect its grievance and safety and health represent-atives. There was no collective-bargaining agree-ment between the parties, and the parties continuedto negotiate in an effort to reach a new agreementeven after the Union made its offer to return towork. Since there was never any acceptance by theUnion of any provision restricting its right to selectits representatives, there was never a waiver by theUnion of that statutory right. Thus, all that is left isthe Respondent's bald unilateral implementation ofthe provisions restricting the Union's right to selectits representatives. That implementation by the Re-spondent can in no way be deemed a clear and un-mistakable waiver by the Union of the statutoryright.Moreover, the Respondent's own actions indicatethat the Union did not waive its statutory right toselect its representatives. With respect to represen-tation for the purpose of processing grievances, theRespondent, in October, 2 months after the Union'soffer to return to work, allowed Union PresidentBeck to participate in a grievance meeting at theCave-in-Rock facility." Beck's participation in thatmeeting, without objection by the Respondent, isevidence that the Respondent itself did not believethat the Union had agreed to his exclusion byvirtue of the strikers' unconditional offer to returnto work.1 2With respect to the Union's representation of theJoint Safety and Health Committee, it is true thatthe Respondent was relying on language that wasunchanged from the previous contract to which theUnion had agreed. But the evidence shows that theparties had never construed that language as re-strictively as the Respondent sought to do on 15November, when it announced its refusal to meetwith Union President Beck and Union Vice Presi-dent Barnhill. Indeed, in the past, even a dis-charged employee of the Respondent (who wasalso, like Beck and Barnhill, an official of the11 The 1984 agreement's representation provision specifically includedthe union president in grievance meetings at the Cave-In-Rock facility.The union president's inclusion was deleted in the Respondent's finaloffer.52 Beck's participation in that meeting also indicates that, until its sub-sequent refusal to meet in November, the Respondent did not necessarilyinterpret the "active" qualifier as excluding persons on the preferentialhire list.Union) had been permitted to represent the em-ployees on the Joint Safety and Health Committee,notwithstanding that his claim to be a current em-ployee was considerably more tenuous than theclaims of former strikers on a preferential hiringlist. Thus, whatever might be the merits of an argu-ment that the contract language, standing alone,manifested the Union's agreement in previous con-tracts to the exclusion of employees other thanthose currently on the payroll, the parties' past ad-ministration of that clause was such that theUnion's agreement to it did not constitute the clearand unmistakable waiver that is required for thesacrifice of the Section 7 right at issue here.Accordingly, because the Union did not waivethe employees' Section 7 right to select their repre-sentatives, the Respondent's refusal to meet withthe union president as the employees' designatedrepresentative for processing grievances and its re-fusal to meet with the union president and vicepresident as the employees' designated representa-tives to the Joint Safety and Health Committeeviolated Section 8(a)(1) of the Act.13CONCLUSIONS OF LAW1.By refusing to meet with the Union's designat-ed representative for processing grievances basedon the implemented terms of its final offer limitingthe class of persons from which the Union couldselect its grievance representatives, the Respondentinterfered with its employees' Section 7 rights inviolation of Section 8(a)(1) of the Act.2.By refusing to meet with the Union's designat-ed representatives to the Joint Safety and HealthCommittee based on the implemented terms of itsfinal offer limiting the class of persons from whichthe Union could select its Joint Safety and HealthCommittee representatives, the Respondent inter-13 There is no merit to the defense, raised by the Respondent beforethe judge, that it was permitted to intrude into the employees' selectionof their representatives because the Respondent had previously bargainedto impasse on the grievance and safety conunittee proposals and wasprivileged to implement them unilaterally thereafter. This argument isbased on the proposition, among others, that the determination of theidentity of a party's bargaining representatives is a mandatory subject ofbargaining, for a party is not free to insist to impasse on nonmandatorysubjects. NLRB v. Borg-Warner Corp., 356 U.S 342, 349 (1958) Theremay well be some aspects of the proposals that are mandatory subjects.See, e g, Axelson, Inc. v. NLRB, 599 F.2d 91, 94 (5th Or 1979), andcases there cited (whether employees will be paid for time spent ongrievance negotiations is a mandatory subject). The question of who shallrepresent bargaining unit employees, however, is not a subject on whichan employer can insist on having its way except, as noted above, wherethe presence of the chosen representative would make good-faith bargain-ing virtually impossible. Shell Oil Co., 91 NLRB 161, 163 (1951). See alsoNLRB v. Borg-Warner Corp., supra, 356 U S. at 350 (employer could notinsist that the certified representative of the employees not be party tothe collective-bargaining agreement); NLRB v. Signal Mfg. Co., 351 F.2d471 (1st Cir. 1965) ("right of employees to be represented by officials oftheir own choice" in grievance handling overcomes employer's desire todeclare the individual "persona non grata"). MISSOURI PORTLAND CEMENT CO.435fered with its employees' Section 7 rights in viola-tion of Section 8(a)(1) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order theRespondent to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.ORDER*The Respondent, Missouri Portland CementCompany, Joppa, Illinois, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a)Interfering with its employees' Section 7rights in violation of Section 8(a)(1) of the Act, byrefusing to meet with Local 438, United Cement,Lime, Gypsum and Allied Workers InternationalUnion, Division of International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths,Forgers & Helpers, AFL-CIO-CLC's designatedrepresentative for processing grievances based onthe implemented terms of its fmal offer limiting theclass of persons from which the Union can selectits grievance representatives.(b)Interfering with its employees' Section 7rights in violation of Section 8(a)(1) of the Act, byrefusing to meet with the Union's designated repre-sentatives to the Joint Safety Health Committeebased on the implemented terms of its final offerlimiting the class of persons from which the Unioncan select its Joint Safety and Health Committeerepresentatives.(c)Interfering with its employees' Section 7rights in violation of Section 8(a)(1) of the Act, byholding safety meetings without adequate advancenotice to the Union, and/or using company-ap-pointed employee representatives in place of offi-cially designated union representatives.(d)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, meet with the Union's designatedrepresentatives for processing grievances.(b)On request, meet with the Union's designatedrepresentatives to the Joint Safety and HealthCommittee.(c)Schedule safety meetings only following ade-quate notice to and consultation with the Union,* The Board modified its Order as set forth at 291 NLRB No. 146(Dec. 9, 1988).and participate in such meetings only with properlydesignated representatives of the Union.(d)Post at its Joppa and Cave-In-Rock quarryfacilities near Joppa, Illinois, copies of the attachednotice marked "Appendix."" Copies of the notice,on forms provided by the Regional Director forRegion 14, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that Case 14-CA-17579is severed.IT IS FURTHER ORDERED that the complaint isdismissed in all other respects.14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcmg an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to meet with Local 438,United Cement, Lime, Gypsum and Allied Work-ers International Union, Division of InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers & Helpers, AFL-CIO-CLC'sdesignated representative for processing grievancesbased on the implemented terms of our final offer 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlimiting the class of persons from which the Unioncan select its grievance representatives.WE WILL NOT refuse to meet with the Union'sdesignated representatives to the Joint Safety andHealth Committee based on the implemented termsof our final offer limiting the class of persons fromwhich the Union can select its Joint Safety andHealth Committee representatives.WE WILL NOT conduct safety meetings withoutadequate advance notice to or consultation withthe Union; nor will we participate in such meetingswith company-appointed representatives in place ofa committee officially designated by the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL, on request, meet with the Union's des-ignated representatives for processing grievances.WE WILL, on request, meet with the Union's des-ignated representatives to the Joint Safety andHealth Committee.WE WILL schedule safety meetings only follow-ing adequate notice to and consultation with theUnion, and participate in such meetings only withproperly designated representatives of the Union.MISSOURI PORTLAND CEMENT COM-PANYStephen D. Smith, Esq., for the General Counsel.Arthur M. Brewer, Esq. (Shawe & Rosenthal), of Balti-more, Maryland, for the Respondent.J. F. Souders, Esq. (Gruenberg, Souders & Levine), of St.Louis, Missouri, for the Charging Party.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge.This case was heard at St. Louis, Missouri, on 19 No-vember 1985, based on an original charge in Case 14-CA-17812, filed 22 May 1985 and subsequently amended.The complaint, as amended, alleges that the Respondentviolated Section 8(a)(1) of the Act by refusing to meetwith designated agents of the Union for the purposes ofmaking safety and health inspections of Respondent'splant, and for the purpose of considering employeegrievances prior to step 3 of the grievance procedure.'The Respondent's answer, as amended, admits refusalsto meet with the Union's designated agents under the cir-cumstances alleged, except that the Respondent deniesAt the outset of the hearing the General Counsel expressed a desire,pursuant to a partial informal settlement, to withdraw the allegations ofthe complaint pertaining to companion charge Case 14-CA-17579. Sinceit appeared to me that the proposed settlement would effectuate the pur-poses of the Act, counsel for General Counsel's motion to delete pars. IAand 5A, B, and C, from the complaint and to sever Case 14-CA-17579from these proceedings was granted.that its refusals were contrary to "established conditionsof employment," as alleged in the complaint. The Re-spondent likewise denies the commission of any unfairlabor practices. On the entire record in the case, includ-ing my consideration of the briefs and observation of thewitnesses, I make the followingFINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONBased on the allegations of paragraphs 2 and 3 of thecomplaint, as amended, admitted in the Respondent'sanswer, as amended, I find, respectively, that the Re-spondent is, and has been at all times material, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act; and that the Union, theCharging Party, is a labor organization within the mean-ing of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESThe Respondent is engaged in the business of manufac-turing, retailing, and distributing cement and relatedproducts from installations in the States of Illinois, Mis-souri, Kentucky, Tennessee, and Louisiana. Only the Re-spondent's Joppa plant and the Cave-In-Rock quarry, lo-cated at Joppa, lllinois, are involved in this proceeding.A collective-bargaining relationship has existed betweenthe Company and the Charging Party since 1963.2 Themost recent agreement was a 3-year contract that expiredon 1 May 1984. Negotiations to achieve agreement on asuccessor contract failed, and sometime after 1 May1984, the Company implemented its final complete con-tract offer, On 15 June the Union struck. The Companypermanently replaced the strikers. Later, as various re-placements left, former strikers were recalled to work.Among these, newly elected Union President Jack Mizellreturned on 29 October. Mizell was a member of the ne-gotiating, safety, and grievance committees, as were VicePresident Rodger Barnhill and retiring Union PresidentDavid Beck, both of whom had not been recalled towork as of the time of the hearing in this case.Article XVI of the expired 1984 contract sets forth thegrievance and arbitration procedures. To summarize, afour-step procedure is specified, terminating in final andbinding arbitration. Step 1 provides that if a satisfactorysettlement is not reached between the aggrieved employ-ee and his supervisor, with or without the assistance ofhis union representative, the matter shall be reduced towriting, and the supervisor must file a prompt writtenanswer. Failure to achieve a settlement at step 1 resultsin processing to step 2, at which point the grievance isconsidered at a meeting of' the union representatives andthe plant manager. Failure to reach a satisfactory disposi-2 It appears from a passing reference in the transcript, and fn. I ofcounsel for General Counsel's brief, that the continued existence of thisrelationship is currently the subject of consideration by the RegionalOffice in Case 14-RD-1058; in which the RespOndent has filed objectionsto the Union's victory in a decertification election. However, I find it in-appropriate to take official notice, as requested, of the hearing officer'sreport and recommendations issued in that proceeding; and the materialcontained therein has not been considered. MISSOURI PORTLAND CEMENT CO.437tion at this level results in the grievance being referredto a meeting among the Company's vice president of in-dustrial relations, local union officials, and a representa-tive of the International Union.Article XV, which covers conditions of employment,provides in section 3 for the establishment of a jointsafety and health committee "consisting of four members,two appointed by the Company, and two appointed bythe Local Union." It is also provided that[t]he Joint Committee shall meet as often as neces-sary, but not less than once each month, at a regu-larly scheduled time and place, for the purpose ofjointly considering, inspecting by walk-aroundduring a portion of the regularly monthly meeting,investigating and reviewing health and safety condi-tions and practices, and investigating accidents, andfor the purpose of jointly and effectively makingconstructive recommendations with respect theretoArticle III deals with employee representation. Section1 of that article provides that the Joppa plant employeesshall be represented by a committee composed of thelocal union president, vice president, and four "activeemployees of the Joppa plant. Cave-In-Rock employeesshall be represented by a committee of the president ofthe Local and two active employees of the Cave-In-Rock quarry." This section also requires that on the exe-cution of the agreement, the Union will promptly notifythe Company in writing of the names of the chosen rep-resentatives and, thereafter, of any changes as theyOCCUIP.Section 2, article III, of the expired contract providesthat "Union representatives shall be allowed reasonabletime during regular working hours for the processing ofgrievances, but shall not leave their work for such rea-sons without prior approval of supervision, nor shallthey require another employee to leave his work withoutapproval of his supervisor." Elsewhere in the section it isstated:Off-duty representatives of the Local and represent-atives of the International Union and/or DistrictCouncil shall be permitted on the Company's prem-ises to investigate grievances provided the Compa-ny is notified of their presence upon entering theplant or quarry.Section 3, article III provides for a meeting betweenmanagement representatives and plant union representa-tives on the first Wednesday of each month at 2 p.m.,and with quarry union representatives on the thirdWednesday of each month at 1 p.m. Section 4 specifiesthe conditions under which union representatives shall bepaid wages for time devoted to attending these meetings.The grievance and arbitration procedures in the Re-spondent's implemented contract proposal of 29 June arecontained in article XV. Comparison with article XVI ofthe expired agreement reveals that steps 1, 2, and 3 areidentical. The main difference occurs at step 4, which, inthe implemented proposal, provides that on the failure ofstep 3 to provide a satisfactory settlement, a meeting willbe held with the union president, chairman of the com-mittee, International representative, plant manager, vicepresident of operations, and vice president of industrialrelations, at the conclusion of which the Company willgrant the grievance, the Union will withdraw, or theUnion will declare that the grievance will go to arbitra-tion.Conditions of employment are dealt with in articleXIV of the implemented proposal, which, in the portionsrelating to the instant dispute, are identical with those ofarticle XV, as quoted earlier.Article III of the proposal placed in effect by theCompany on 29 June, corresponds with article III of theexpired agreement, and covers the subject of representa-tion. However, the newly implemented article III con-tains significant changes which directly affect the issuesto be considered. Thus, section 1 of the new article IIIstates:In matters arising out of the application and inter-pretation of this agreement, the Joppa plant employ-ees shall be represented by a committee of five (5)active employees of the Joppa plant. Cave-In-Rockemployees shall be represented by a committee oftwo (2) active employees of the Cave-In-Rockquarry. Upon execution of this agreement, theUnion will promptly notify the Company in writingthe names of the chosen representatives and ofchanges as they occur.Section 2 of article III was changed to read,Off-duty representatives of the Local and represent-atives of the International Union and/or DistrictCouncil may, at the Company's discretion, be per-mitted on the Company's premises to investigategrievances provided the Company is contacted inadvance, and further provided that there is no dis-ruption of work.As acknowledged by the Union's International repre-sentative, former employee and Local Union PresidentThomas Rice, following the strike the union membershipreturned to work under the terms of the Company's im-plemented fmal proposal. Thereafter, collective bargain-ing resumed. Rice, Rodger Barnhill, Jack Mizell, andDavid Beck testified concerning what transpired. Theyeach claim that during the phase of the negotiations thattook place prior to the strike, there was never any dis-cussion of the Company's proposed changes in articleIII, section 1, or of the term "active employee" as it wasdeemed to apply to that section, although that term wasclearly used in the same context in several prior agree-ments.3 Also, these witnesses claimed, despite circum-stances under which the strike ended, that at no timeduring the course of the negotiations did the Union for-mally agree to the Company's proposed changes affect-ing the composition of either the grievance or safety$ However, Beck conceded that during negotiations the Companywanted to take the union president and vice president off the grievancecommittee and eliminate one committeeman. 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcommittees. Each of these witnesses attended a negotiat-ing session held on 15 November 1984 at the HolidayInn in Paducah, Kentucky. Also present for the Unionwas International Representative Tom Balanoff, whoserved as chief negotiator. The Company was represent-ed by Vice President J. L. McIntyre, Vice President ofIndustrial Relations Jack P. Hearn, Plant Manager M. G.Brekhus, and Personnel and Safety Supervisor WilliamSacharnoslci. Mizell testified that during the course ofthis meeting, International Representative Rice asked theCompany if it would allow Rice, Barnhill, and Beck toconduct a safety meeting and a safety walkaround, butthat McIntyre answered that they would never be al-lowed on the plant property for this purpose. Mizell'smemory failed when he was asked if there was any dis-cussion concerning who would represent the Union atgrievance meetings.Rice remembered McIntyre telling Beck that he wouldnot be allowed in the plant until (under the terms of thenewly implemented employer proposal) there was athird-step (grievance) meeting. Beck did not testify aboutthis meeting.Barnhill testified that he asked Brekhus, "In otherwords, you're not refusing to have a safety meeting•you're just refusing to have one with me?" Brekhus re-sponded, "That's right."4According to Rice, Mizell, Barnhill, and Beck, at an-other bargaining session on 12 December 1984, McIntyrerepeated his refusal to permit Beck, Barnhill, and Riceinto the plant for the purpose of conducting any meet-ings.Neither McIntyre nor Brelchus appeared to testify forthe Company concerning what transpired at the meetingson 15 November and 12 December. Jack P. Hearn, Re-spondent's vice president of industrial relations, was thesole witness of Respondent to testify about these events.After professing a lack of confidence in his ability torecall what happened at any particular session, and afterdemonstrating this inability during questioning by theRespondent's counsel, I received into evidence, as pastrecollection recorded, a typewritten version of portionsof the Company's bargaining notes with respect to thesesessions. The Respondent quite candidly admitted thatthese notes represented an amalgam of notes taken atthese sessions by various individuals, and did not purportto be a complete record of everything that happened ateach of these meetings. Thus, Respondent's Exhibit 1, anexcerpt from the Company's notes for the meeting of 15November 1984, shows that toward the end of the ses-sion Rice raised the question of the Company's positionconcerning what he described as "monthly meetings"under the implemented proposal. He noted that they hadasked Plant Manager Brekhus for a meeting, but statedthat "we are not getting anywhere." Rice did not distin-guish between safety meetings or grievance meetings.McIntyre began his answer by reading from article III ofthe Company's implemented contract proposal concern-ing representation. He emphasized that the article re-4 Barnhill testified that these remarks were made at a negotiating meet-ing on 13 November 1984. In accordance with the testimony of all otherwitnesses, I find that the meeting actually occurred on 15 November.quired representatives to be active employees. He saidthat the Company was willing to meet with a committeeof five active employees, and that because the Union had12 members who met those criteria, they could put any 5of them they wanted on the committee. Balanoff an-swered that they wanted to have a meeting on the firstWednesday of December, and indicated that by that timethey would have a committee of five active employees inthe plant. After a short recess this topic came up again.McIntyre emphasized that they intended to meet withthe employees in accordance with the implemented plan,and that because the agreement specified a committeecomposed of five active employees, the Union was ex-pected to give them their names. He noted that theCave-In-Rock facility was to be represented by twoactive employees. He emphasized that the plan made noprovision for other people to attend these meetings and,consequently, if Beck showed up for the meeting hewould be evicted from the property and arrested if nec-essary. At this point Beck asked if McIntyre was sayingthat if there were grievances to be discussed, the presi-dent of the Local could not attend the meeting. McIn-tyre responded that he could do so as long as he was anactive employee. He also cautioned that if Beck wishedto meet with the Company to discuss other matters, orRick or Balanoff or any others, that a different situationwas presented, and the Company was willing to meetoutside the plant as necessary to resolve their differences.Under similar circumstances as those described above,the Respondent introduced into evidence Respondent'sExhibit 2, an excerpt from the prepared company notesfor the meeting of 12 December. The topic of grievancecommittee and safety and health committee meetings wasraised again by Balanoff in the context of a brief discus-sion about an employee who allegedly arrived for workin a state of intoxication. When McIntyre noted that theywere supposed to be having a negotiating session andthat grievances should be timely filed and presented tothe plant manager, Balanoff asked when they could havea grievance meeting. McIntyre answered that the Unionhad not yet given the Company their list of five activeemployees to serve on the grievance committee, as speci-fied under the terms of the implemented proposal. Hestated that when they did so, they would set up a meet-ing. He remarked that instead of submitting the requestedlist of five active employees, the Union had submitted alist of nine, which included the name of InternationalRepresentative Rice, who was not an active employee.McIntyre closed by stating, "We solicited from you a listof five (5) active employees for the grievance committeeand two (2) for the safety and health committee. If, youwant us to consider your grievances, we want you to filethem in a timely manner and follow the steps of the im-plemented plan."In his brief counsel for the General Counsel arguesthat an adverse inference should be drawn against, Re-spondent's Exhibits 1 and 2, and in favor of the testimo-ny of the General 'Counsel's witnesses concerning themeetings of 15 November and 12 December. He pointsto the incompleteness of the notes, and the admittedlypoor memory of Hearn concerning the actual events, in MISSOURI PORTLAND CEMENT CO.439support of this argument. I cannot accept this reasoning.The testimony by the General Counsel's witnesses con-cerning these meetings is equally brief and fragmentary,but, likewise, that does not mean that the General Coun-sel's witnesses have been untruthful. Because each of theaccounts given of what transpired at these meetings is anincomplete account, it is entirely possible that eachperson remembered or recorded a different portion ofthe total discussion. Where the accounts seem to overlap,the differences can easily be explained by the naturaltendency of different individuals to describe incidentsthat occurred sometime in the past in different terms andwith different language. Consequently, I do not discreditany of the versions of what transpired at these meetings.Moreover, I do not consider any of the differences thatexist in the various versions to be particularly significant.It is clear that throughout this disagreement, the Compa-ny has steadfastly maintained a position based on the lan-guage of its implemented contract proposal. According-ly, it has insisted that it will meet to consider grievancesfiled under the terms of the implemented proposal onlyafter the Union has properly notified it of the selectionof a committee of five active employees to serve on theUnion's grievance committee. Respondent interprets theterm "active employee" to mean an employee who isworking on the Company's payroll. Although the term"active employee" does not appear with respect to theUnion's appointment of two employees to serve on theJoint Safety and Health Committee, under the terms ofarticle XIV of the implemented proposal, the proposalcontains provisions for the employees serving on thecommittee to receive, under specified circumstances,compensation "at the employees' regular classifiedstraight-time hourly wage rate." The Respondent arguesthat this latter language makes it clear that Joint Healthand Safety Committee members must be active employ-ees as well. The various pieces of correspondence be-tween the parties in evidence as Joint Exhibits 11through 25, covering a period from 27 November 1984until 1 July 1985, show that the Respondent has consist-ently maintained its position to date concerning theproper interpretation of the applicable provisions of theimplemented proposal. I, therefore, find that the term"active employee" was extensively addressed in the ne-gotiations, contrary to the broad assertion of the GeneralCounsel's witnesses.The Respondent was never charged nor did the com-plaint in this action ever allege that the Respondent hadviolated its collective-bargaining obligations in violationof Section 8(a)(5) of the Act. Accordingly, there is noevidence that the Respondent unlawfully placed intoeffect its complete final offer of 29 June 1984. Indeed,not only does the Union fail to claim that this action bythe Company was unlawful, but it also agrees that it re-turned to work following the strike under the terms ofthe implemented final offer. That implemented final offercontained the changes detailed above that give rise tothis dispute. Because the implementation of the Compa-ny's complete contract proposal of 29 June 1984 waslawful, the employees' wages, hours, working conditions,and other terms and conditions of employment are now,pending appropriate further negotiations, determined bythat document. Any evidence concerning events that oc-curred under the terms of previous contracts with some-what different language is immaterial, because the lan-guage of the provisions in question were different. Fur-thermore, no dispute over the term "active employee"ever arose under the terms of those previous agreements.In sum, Respondent's implemented final offer controls,and the complaint allegations must be evaluated accord-ingly.I am persuaded that the Respondent's interpretation ofits lawfully implemented proposal of 29 June 1984 is cor-rect. The plain language of the provisions of the propos-al under consideration here make this conclusion, in myview, inescapable. Although the draftsmanship of theprovisions in question might have been somewhat moreprecise, it is nonetheless clear that active employees serv-ing on the grievance committee must be employees onthe Company's payroll, because they are to be compen-sated, under the terms of the implemented proposal, forcertain time served on committee affairs at their regularclassified hourly wage rates for scheduled time lost. JointSafety and Health Committee members must also beactive employees since they are likewise compensatedunder the terms of article XIV at their regular classifiedstraight-time hourly wage rate.Finding, as I do, that the Respondent's implementedcontract proposal, which has been properly interpretedby the Respondent, is the controlling factor in any con-sideration of the issues presented, I now turn to an as-sessment of the specific allegations of the complaint, asamended.Paragraphs 9A1 and 9A2 of the complaint allege, re-spectively, that on 30 November 1984, Plant ManagerBrekhus refused the Union's request to meet with UnionPresident David Beck concerning employee grievancesunless or until the grievances reached the third step ofthe grievance procedure, and refused to permit Beck tomake a safety inspection at the Joppa plant. Paragraph9B1 concerns McIntyre's similar refusal at the 15 No-vember negotiating session, discussed earlier. The evi-dence shows that prior to the strike, Beck participated insafety inspections as a member of the Local Union'ssafety committee, and in discussions of grievances withthe aggrieved employee's supervisor at step 1 of thegrievance procedure. On 27 November 1984 James R.Fisher, recording secretary of local 438, wrote to Brek-hus that Beck would appear at the main gate of theJoppa plant at 1 p.m. on 5 December "to be admitted tothe plant to discuss grievances that were presented toyou this date," and also to conduct a safety walkaroundat the river and mill building. A response was requested.As Respondent admits, both requests were refused in aletter from Brekhus to Fisher, dated 30 November,which states in relevant part:At the November 15, 1984 negotiating sessionheld in Paducah, the Union was asked to appoint agrievance committee consisting of active employeesas specified in the Company's implemented propos-al, so that grievances could be processed in an expe-ditious and efficient manner. Upon our receipt ofthe names of the active employees who will serve 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon the committee, and a meeting agenda, we willcontact the committee to schedule a meeting. I amunable to meet on December 5 because of priorcommitments.We are certainly willing to meet with Beck andothers to discuss grievances which reached thethird step of the grievance procedure contained inthe Company's implemented proposal. We will not,however, meet with Beck to discuss grievanceswhich have not reached the third step since he isnot an active employee and is ineligible to serve onthe plant grievance committee.Concerning your request for a walk-around in-spection to be conducted by Beck, we have previ-ously stated that safety and health matters in theplant will be addressed by the Joint Safety andHealth Committee in accordance with the Compa-ny's implemented proposal. As soon as the Unionprovides me with the names of those active employ-ees who will serve on the Safety and Health Com-mittee, and an agenda, a meeting with the commit-tee will be scheduled. Since Beck is ineligible toserve on this committee, he will not be permitted toconduct an inspection of the plant.Thus, it is documented that the Respondent's refusal todiscuss grievances with Beck prior to step 3 and denialto permit Beck to conduct a safety walkaround inspec-tion of the Joppa plant are grounded not on antiunionanimus or discriminatory considerations but on a correctinterpretation of the plain language of the controlling ar-ticles of its implemented proposal, under which theUnion returned to work following the strike. Conse-quently, I find that the Respondent did not violate Sec-tion 8(a)(1) of the Act, as alleged in paragraphs 9A1,9A2, and 9B1 of the complaint.5Paragraph 9B2 of the complaint alleges that at the 12December 1984 meeting, the Respondent refused theUnion's request to permit Beck to make a safety inspec-tion walkaround at the Joppa plant, "contrary to estab-lished conditions of employment." In its answer, asamended, the Respondent denied having refused anysuch request at this meeting. The General Counsel's wit-nesses specifically testified that the refusal occurred as al-leged. Vice President of Industrial Relations Hearn didnot deny the accuracy of their testimony. I find that therefusal occurred. However, for the same reasons stated5 At the hearing, and in his brief, counsel for the General Counselclaimed that even when the Union tested the Company's sincerity by ap-pointing a grievance committee composed of active employees, the Re-spondent still refused to meet with it He based this contention on a 3December 1984 letter from Fisher to Brekhus, and Brekhus' response on18 December. However, this exchange of correspondence does not sup-port the General Counsel's position, because, as the documents show,Brekhus' refusal was based on the Union's designation of Thomas W."Ced" Rice as chairman of the grievance committee. Rice, an Interna-tional representative, has not been employed by the Company since 1981.Thus, the position taken by Brekhus in his response of 18 December iscompletely consistent with that taken in response to similar union re-quests seeking to place inactive employees on the union committees, con-trary to the terms of the Respondent's implemented proposal. Moreover,the complaint, as amended, does not allege this particular exchange as aviolation of the Act, and at no pomt in this proceeding has an amend-ment to that effect been moved.earlier, I likewise fmd that the Respondent did not vio-late Section 8(a)(1) of the Act by its refusal, based as itwas on a correct legal interpretation of the applicableterms of the implemented proposal.Paragraph 9A3 of the complaint alleges that about 9January 1985, by letter, Brekhus refused a request by theUnion to meet with David Beck and Edward Burtis, asmembers of the Joint Safety and Health Committee. TheRespondent admitted that Brekhus refused to meet withBeck, but denied that it refused to meet with Burtis.Joint Exhibits 14 and 15, in evidence, show that on 2January 1985, Recording Secretary Fisher wrote Brek-hus a one-paragraph letter stating:Please be advised that Local 438 has appointedthe following named men to the Joint Safety andHealth Committee. At the Joppa plant it will beDavid Beck and Rodger Barnhill. At the Cave-In-Rock quarry, it shall be David Beck and EdwardBurtis. You will note in the Co.'s implementedagreement it says nothing about having to be anactive employee.On 9 January, Brekhus sent Fisher the following two-paragraph answer:This is in response to your letter of January 2,1985, in which you inform me of Local 438's JointSafety and Health Committee appointees, of whichtwo are ineligible; specifically, Mr. Beck and Mr.Barnhill, because of their inactive status.Please be reminded that this has been discussedand explained to the Union by Mr. McIntyre at thebargaining table on numerous occasions.Because it is readily apparent that Brekhus did notrefuse to meet with Burtis, but only refused to meet withBeck and Barnhill, who remained inactive employees, Ifind that the Respondent's refusal was based on its lawfullegal position. Therefore, the Respondent did not violateSection 8(a)(1) of the Act, as alleged in paragraph 9B3 ofthe complaint, as amended.Paragraphs 9B3, 4, and 5 of the complaint allege refus-als, similar to those discussed above, by McIntyre at anegotiating session at the Holiday Inn in Paducah, Ken-tucky, about 30 May 1985. In its answer, the Respondentadmitted the factual portions of the allegations containedin paragraphs 9B3, 4, and 5. As noted in his brief, coun-sel for the General Counsel relied on these admissions tothe extent that he felt it unnecessary to offer any evi-dence concerning the details of what transpired at thebargaining session of 30 May. Although the transcript isdevoid of any evidence from any party explaining theprecise circumstances under which these refusals oc-curred, it is clear from the record as a whole that all theparties view these allegations as simply an updating ofthe conflicting legal positions with respect to this matter,which had by this time become consistently adopted byboth the Union and the Respondent. Therefore, theymerit the same result for the same reasons. I find that theRespondent did not violate Section 8(a)(1) of the Act asalleged in paragraphs 9B3, 4, and 5 of the complaint, asamended. MISSOURI PORTLAND CEMENT CO.441There remains for consideration the allegations inparagraph 9C that on 5 June 1985, the Respondent, inorder to avoid meeting with and discussing safety prob-lems with the Union's designated safety committee mem-bers, held a meeting of the Joint Safety and Health Com-mittee on that date, after receiving notice that theUnion's representatives were not prepared and would beunable to attend.Despite its consistent position that it would conductgrievance and safety meetings only after the Union hadproperly designated its representatives in advance, inwriting, on 3 June 1985 the Company suddenly decidedthat it would hold a grievance meeting and a safety andhealth committee meeting. Without giving the Union ad-vance notice of this decision, Respondent Personnel andSafety Supervisor William Sacharnoski, pursuant to in-structions from Plant Manager Brekhus, posted a letteron the bulletin board announcing a grievance meetingand a safety meeting for 2 and 3 p.m., respectively, on 5June. The Union first learned of Respondent's intentionwhen Sacharnoski, after discovering that David Beck'stelephone number was unlisted, phoned Jack Mizell on 4June. Beck learned of these events from Mizell, andcalled Sacharnoski about 4 or 4:30 p.m. that afternoon.Sacharnoski said the Company wanted to have a griev-ance meeting and safety meeting the following day. Beckreplied that he did not think there was any way possiblein the allotted time to contact all the Union's people andbe prepared, but that he would call Sacharnoski the nextday to see if they could set up a date for a meeting. Beckcalled Sacharnoski between 3 and 4 p.m. on 5 June, onlyto learn that although the grievance meeting had beencanceled, the Company had proceeded to hold a safetymeeting utilizing company-appointed employee repre-sentatives instead of representatives selected by theUnion. Beck protested the holding of the safety meeting,but suggested 6 or 7 June for the safety meeting.Sacharnoski's testimony is somewhat different. He con-ceded that in their telephone conversation around 4 p.m.on 4 June, Beck suggested a postponement to 6 June, butthat he also asked Beck to call him between 9 and 9:30a.m. on 5 June, after he had had an opportunity to checkwith his supervisors. Sacharnoski said that because Beckdid not call on the morning of 5 June, he assumed thegrievance and safety meetings would continue. However,before the grievance meeting occurred, he learned fromMizell that the Union wanted to cancel the meetings.Nevertheless, although the grievance meeting was can-celed, the safety meeting proceeded with company ap-pointed active employee representatives serving in placeof union appointees. Mizell testified that he phoned Sa-charnoski at 1:30 p.m. from the maintenance shop. Sa-charnoski said he understood the meeting was postponedpursuant to a request from Beck, but that he had notheard from Beck. According to Mizell, there was nomention by Sacharnoski of the Company's intention tohold a safety meeting that day.I find it unnecessary to resolve the minor factual dif-ferences between Beck's version and Sacharnoski's ver-sion of these events because in my view, they are incon-sequential. Even based on Sacharnoski's testimony stand-ing alone, it is plain that he knew Beck's position wasthat he would not have enough time to assemble a com-mittee for either the grievance or the safety meeting inorder for it to proceed on 5 June, and that Beck had re-quested a postponement until 6 June. Whether Beck wassupposed to call Sacharnosld between 9 and 9:30 a.m. on5 June is immaterial, because Sacharnosld knew Beckneeded a postponement, a fact reaffirmed by Mizell ahalf hour before the grievance meeting was scheduled tobegin, and an hour and a half before the safety meetingwas scheduled to start. Considering all these circum-stances, I fmd as follows: The Company's original noticeto the Union of its intention to hold grievance and safetymeetings on 5 June was inadequate. Indeed, it was notproper notice at all, because the union officials were no-tified of the Company's intention only after a notice an-nouncing the Company's intention to the employees hadbeen posted on the bulletin board. Under these circum-stances, Beck's acknowledged request of a postponementuntil 6 June was entirely reasonable. Under all these cir-cumstances, the Respondent acted properly in cancelingthe grievance meeting, especially in the aftermath of Mi-zell's 1:30 p.m. telephone conversation with Sacharnoski.Why the Respondent then proceeded to hold the safetymeeting at 3 p.m., in the light of these prior events, re-mains unexplained. Suffice it to say that I find that indoing so the Respondent clearly bypassed the Union.Likewise, by conducting the safety meeting utilizing em-ployer-appointed representatives in place of those desig-nated by the Union, the Company clearly interfered withthe Union's right to select its own representatives underthe terms of the Company's implemented proposal. Thus,I find the Respondent violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By holding a safety meeting on 6 June 1985, with-out adequate advance notice to the Union, despite a rea-sonable postponement request, utilizing company-ap-pointed employee representatives in place of an officiallydesignated union committee, the Respondent engaged inunlawful interference with its employees' Section 7rights, in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.The Respondent has not violated the Act in any re-spects other than those specifically found.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I fmd it necessary to orderthat the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act. I shall also order the Respondent to postan appropriate notice.[Recommended Order omitted from publication.]